ABSOLUTE STRATEGIES FUND (the “Fund”) Supplement dated January 14, 2015 to the Prospectus dated August 1, 2014, as supplemented on October 1, 2014 The Board of Trustees of Forum Funds (the “Trustees”) recently approved the hiring of The Boston Company Asset Management, LLC as a subadviser to the Fund to invest a portion of the Fund’s assets pursuant to a long/short equity strategy. In connection with that approval, the Prospectus is supplemented as described below. 1. The sub-section entitled “Subadvisers” in the section entitled “Management” on page 12 of the Prospectus is hereby deleted in its entirety and replaced with the following: Subadvisers. Harvest Capital Strategies LLC; Horizon Asset Management LLC; Kovitz Investment Group, LLC; LakeWater Capital LLC; Longhorn Capital Partners, L.P.; Madden Asset Management LLC; MetWest Asset Management, LLC; Mohican Financial Management, LLC; Sabal Capital Management, LLC; St. James Investment Company, LLC; The Boston Company Asset Management, LLC and Yacktman Asset Management LP are the Subadvisers to the Fund. 2. The sub-section entitled “The Adviser and Subadvisers” in the section entitled “Management” beginning on page 27 of the Prospectus is hereby deleted in its entirety and replaced with the following: The Adviser and Subadvisers The Fund'sinvestmentadviser is Absolute Investment Advisers LLC, 18 Shipyard Drive, Suite 3C, Hingham, MA 02043. Absolute is a registered investment adviser and provides investment advisory services to the Fund. As of June 30, 2014, Absolute had over $2.2 billion of assets under management. Absolute is registered as an investment adviser under the Investment Advisers Act of 1940. The Trust, on behalf of the Fund, has claimed an exclusion from regulation with the Commodity Futures Trading Commission (“CFTC”) as a commodity pool operator under the Commodity Exchange Act and Absolute is exempt from registration as a commodity trading adviser under CFTC Regulation 4.14(a)(8). Absolute receives an advisory fee at an annual rate equal to 1.60% on the average annual daily net assets and has contractually agreed to reduce its advisory fee to 1.55% on the average net assets exceeding $4.5 billion but less than $5 billion, and 1.50% on the average net assets exceeding $5 billion through August 1, 2015 (the “Expense Cap”). The Expense Cap may only be raised or eliminated with the consent of the Board of Trustees. The actual advisory fee rate paid by the Fund to Absolute for the fiscal year ended March 31, 2014 was 1.58% due to a voluntary waiver by Absolute. Absolute pays any sub-advisory fees out of the fees it receives pursuant to the Investment Advisory Agreement. A discussion summarizing the basis on which the Board approved the Fund Investment Advisory Agreement with Absolute and the FundSub-Advisory Agreements between Absolute and certain Subadvisers is available in the Fund's annual report for the period ended March 31, 2014. A discussion regarding the approval of Harvest Capital Strategies, LLC is available in the Fund’s semi-annual report for the period ended September 30, 2014 and a discussion regarding the approval of The Boston Company Asset Management, LLC will be available in the next report to shareholders. Subject to the general oversight of the Board, Absolute is directly responsible for making the investment decisions for the Fund. Absolute delegates the day-to-day management of the Fund to a combination of the following Subadvisers. Absolute retains overall supervisory responsibility of the general management and investment of the Fund’s assets. Subadviser Investment Strategy Harvest Capital Strategies LLC 600 Montgomery Street, Suite 1700 San Francisco, CA 94111 Agriculture Focused Long/Short Equity Horizon Asset Management LLC 470 Park Avenue South New York, NY 10016 Distressed Debt Kovitz Investment Group, LLC 115 South LaSalle Street, 27th Floor Chicago, IL 60603 Fundamental Long/Short Equity LakeWater Capital LLC 100 Limestone Plaza, Suite 200 Fayetteville, NY 13066 Long/Short Credit Longhorn Capital Partners, LP 1445 Ross Avenue, Suite 5000 Dallas, TX 75202 Global Long/Short Equity Madden Asset Management LLC One International Place, 24th Floor Boston, MA 02110 Global Long/Short Growth Equity MetWest Asset Management, LLC igueroa Street Los Angeles, CA 90017 Fixed Income and Distressed Debt Mohican Financial Management, LLC 21 Railroad Avenue, Suite 35 Cooperstown, NY 13326 Convertible Arbitrage Sabal Capital Management, LLC 233 Wilshire Boulevard, Suite 300 Santa Monica, CA 90401 Long/Short Equity and Special Situations St. James Investment Company, LLC 2716 Fairmount Street Dallas, TX 75201 Concentrated Equity The Boston Company Asset Management, LLC One Boston Place Boston, MA 02108 Long/Short Equity and Credit Yacktman Asset Management LP 6300 Bridgepoint Parkway, Building One, Suite 500 Austin, TX 78730 Concentrated Equity Harvest Capital Strategies LLC was founded in 1999 and provides investment advisory services for other pooled investment vehicles and separately managed accounts. Horizon Asset Management LLC was founded in 1994 and provides investment advisory services for institutional clients and high-net worth individuals. Kovitz Investment Group, LLC was founded in 2003 and provides investment advisory services for corporations, individuals, pension and profit sharing plans and other pooled investment vehicles. LakeWater Capital LLC was founded in 2013 and provides investment advisory services for other pooled investment vehicles. Longhorn Capital Partners, LP was founded in 2006 and provides investment advisory services for other pooled investment vehicles. Madden Asset Management LLC was founded in 2007 and provides investment advisory services for other pooled investment vehicles. MetWest Asset Management, LLC was founded in 1996 and provides investment advisory services for institutional clients, high-net worth individuals and mutual funds. Mohican Financial Management, LLC was founded in 2003 and provides investment advisory services for another pooled investment vehicle. Sabal Capital Management, LLC was founded in 2010 and provides investment advisory services for other pooled investment vehicles. St. James Investment Company, LLC was founded in 1999 and manages assets for institutional clients, high-net worth individuals and mutual funds. The Boston Company Asset Management, LLC was founded in 1970 and offers a full range of investment management services for institutional clients, high-net worth individuals, and pooled investment vehicles. Yacktman Asset Management LP commenced operations in 1992 as Yacktman Asset Management Co. and provides investment advisory services for institutional clients and long-term investors. Pursuant to an exemptive order from the U.S. Securities and Exchange Commission (the “SEC”), Absolute, subject to Board approval, is permitted to enter into a new or modified subadvisory agreements with existing or new Subadvisers for the Fund without approval of Fund shareholders (“Exemptive Relief”). Pursuant to the Exemptive Relief, the Fund is required to notify shareholders of the retention of a new Subadviser within 90 days of the hiring of the new Subadviser. In the future, Absolute may propose to appoint or replace one or more Subadvisers subject to Board approval and applicable shareholder notice requirements. * * * For more information, please contact a Fund customer service representative toll free at (888) 99-ABSOLUTE or (888) 992-2765. PLEASE RETAIN FOR FUTURE REFERENCE. 212-PSA1-0115 ABSOLUTE STRATEGIES FUND (the “Fund”) Supplement dated January 14, 2015 to the Statement of Additional Information (“SAI”) dated August 1, 2014, as supplemented on October 1, 2014 The Board of Trustees of Forum Funds (the “Trustees”) recently approved the hiring of The Boston Company Asset Management, LLC as a subadviser to the Fund to invest a portion of the Fund’s assets pursuant to a long/short equity strategy. In connection with that approval, the SAI is supplemented as described below. 1. The definition of “Subadviser” on page 1 of the SAI in the section entitled "Key Defined Terms" is hereby deleted in its entirety and replaced with the following: "Subadviser" means each of Harvest Capital Strategies LLC; Horizon Asset Management LLC; Kovitz Investment Group, LLC; LakeWater Capital LLC; Longhorn Capital Partners, L.P.; Madden Asset Management LLC; MetWest Asset Management, LLC; Mohican Financial Management, LLC; Sabal Capital Management, LLC; St. James Investment Company, LLC; The Boston Company Asset Management, LLC and Yacktman Asset Management LP, the Fund’s subadvisers. 2. The sub-section entitled "F. Investment Adviser" in the section entitled "Board of Trustees, Management and Service Providers" is hereby supplemented by deleting the table under “Ownership of Adviser and Subadvisers” on page 32 of the SAI in its entirety and replacing it with the following: Adviser Controlling Persons/Entities Absolute Investment Advisers LLC None Subadvisers Controlling Persons/Entities Harvest Capital Strategies LLC Joseph A. Jolson and JMP Group LLC Horizon Asset Management LLC Horizon Kinetics LLC Kovitz Investment Group, LLC Mitchell A. Kovitz LakeWater Capital LLC Edward J. Casey, Derek A. Jerina, Glenn T. Migliozzi, Daniel A. Sperrazza and Michael J. Wamp Longhorn Capital Partners, L.P. Kristopher N. Kristynik Madden Asset Management LLC Robert R. Madden MetWest Asset Management, LLC The Carlyle Group, L.P. Mohican Financial Management, LLC Eric C. Hage and Daniel C. Hage Sabal Capital Management, LLC William F. Charters St. James Investment Company, LLC Robert J. Mark The Boston Company Asset Management, LLC The Bank of New York Mellon Corporation Yacktman Asset Management LP Gotham Acquisition LP, LLC and Yacktman Asset Management Co. * * * For more information, please contact a Fund customer service representative toll free at (888) 99-ABSOLUTE or (888) 992-2765. PLEASE RETAIN FOR FUTURE REFERENCE.
